DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of the parent application 15/223,861 should be updated as “U.S. Patent No. 11,077,494”.
In paragraph [0022], 4th line, replace “vane the 10” with “the vane 10”.
In paragraph [0023], bridging the 12th and 13th lines, replace “12” with “14” after “inner platform”.
In paragraph [0023], 13th line, replace “14” with “12” after “outer platform”.
Throughout the specification, there are numerous instances of a structural feature and its corresponding reference number that are not separated by any spacing.  For example, a space should be added between all instances of “airfoil20”, “shell230”, and “shell330”.  Upon review, paragraphs [0021], [0022], [0024], [0025], [0028], and [0033]-[0036] have been determined to contain at least one of these errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cunha et al. (US 2008/0138209) in view of Wang et al. (US 2008/0135722), both references of which were cited in the Information Disclosure Statement dated June 29, 2021.
Regarding claims 1, 7, and 8, Cunha et al. disclose a method of forming a landing for welding a baffle inserted into a cooling cavity of an airfoil to be made by casting around a casting core (paragraphs [0032]-[0035]; and Figure 6), in which the method comprises the following steps (refer to annotated Figure 6 of Cunha et al. below):
forming a casting core having a first portion in the shape of a first landing;
forming a casting core having a second portion in a shape of a second landing;
overmolding the casting core with wax to form a casting pattern;
removing the casting pattern to form a void adjacent the casting core; and
pouring molten metal into the void surrounding the casting core.


    PNG
    media_image1.png
    457
    499
    media_image1.png
    Greyscale

Cunha et al. fail to explicitly teach shelling the casting pattern with a shell.  
However, Wang et al. teach a method of making a shell around a casting core (abstract; paragraphs [0002], [0014], [0018], [0036], and [0037]; and Figures 4 and 5), in which the method includes the step of providing a casting core to be covered with wax and dipping it in a slurry for shelling as another method to provide a strengthened shell at lower cost for investment casting of gas turbine components (paragraphs [0002] and [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to incorporate the method of shelling, as taught by Wang et al., into the method of using the casting core, as disclosed by Cunha et al., in order to create a shell via an investment casting method at lower cost for investment casting of gas turbine components (Wang et al.; paragraphs [0002] and [0037]).
Regarding claims 2 and 9, Wang et al. also teach the use of injection molding for casting core making (see abstract and paragraph [0014]).
Regarding claims 3, 4, 10, and 11, Cunha et al. disclose that the casting core is made of a ceramic or a refractory metal (see the last three lines of paragraph [0032]).
Regarding claims 5 and 12, Wang et al. disclose that manufacture of the shell is performed by slurry dipping (paragraph [0014]).
Regarding claims 6 and 13, although Cunha et al. in view of Wang et al. fail to explicitly teach that the tolerance of the surface profile of first and second landings is not greater than 0.004 in., it would have been obvious to one of ordinary skill in the art to provide any degree of tolerance to the surface profile of a cast component, since more precise control of tolerance would be desired for casting of gas turbine components (Cunha et al.; paragraphs [0032]-[0035]; and Wang et al.; paragraphs [0002] and [0037]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 11,077,494 (which issued from parent application 15/223,861) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 2, 2022